Citation Nr: 0733206	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an original disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B. C.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from March 
1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

In July 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The veteran's service connected PTSD results in occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as panic attacks more than 
once a week, impairment of memory (e.g., forgetting to 
complete tasks), disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claim.  This notice was 
delivered after initial rating, but before the April 2004 
rating decision, when the AOJ readjudicated the disability 
rating based on all the evidence.  The AOJ last readjudicated 
the claim at the time of the November 2006 supplemental 
statement of the case, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
late notice did not affect the essential fairness of the 
decision. 

As noted above, the veteran was not notified in accordance 
with the holding of the Court in Dingess/Hartman.  However, 
he had actual knowledge of his right to appeal for a higher 
rating and did so.  The RO will have an opportunity to notify 
him as to effective dates when it effectuates the grant 
herein.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Discussion

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That evidence includes Vet 
Center records from February 1994 to October 2005, VA 
clinical records from May 2003 to September 2006, the report 
of a private psychiatric examination dated in December 2004, 
reports of VA examinations in February 2004 and September 
2005, as well as the sworn testimony of the veteran and a 
neighbor at the July 2007 Board hearing.  

The evidence contains various medical opinions as to the 
veteran's GAF score.  The GAF (or global assessment of 
functioning) is a scale reflecting the psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  See Carpenter 
v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 
indicates some mild symptoms, (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  A GAF of 41 
to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-
IV, at 32; see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
A GAF from 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  

The private psychiatrist, who reported on his evaluation of 
the veteran in December 2004 indicated the widest range of 
GAF scores with the highest in the past year being 65 and the 
current being 39.  The doctor's opinion that the GAF was 65 
within the past year would put it in the range of mild 
symptoms, while the 39 would indicate major impairment.  This 
wide range of GAF scores during the pendency of the claim, as 
well as the fact that the opinion was based on a one-time 
examination, and that there is no indication the veteran's 
records were reviewed, means that these GAF scores can not be 
read as substantiating a higher rating.  

The doctor who did the VA examinations indicated some 
decrease in functioning; going from a GAF of 60 in February 
2004 to 55-60 in September 2005.  The VA outpatient clinical 
records show a GAF of 50 in May 2003 and October 2003.  It 
was 55 in January 2004.  VA Mental Health Clinic notes of 
December 2005 show the veteran was depressed with a GAF of 
50.  The GAF was 50-55 in May 2006 and 55 in September 2006.  
The VA outpatient clinical records appear to give the best 
evaluation as they are based on several visits from May 2003 
to September 2006 and are fairly consistent.  Thus, the GAF 
scores on the whole reflect moderate symptoms.  

However, while GAF scores reflect an opinion as to the extent 
of the functional impairment, the GAF scale does not 
correlate completely with the rating criteria.  Consequently, 
the GAF score does not determine the rating.  Rather, the 
entire disability picture must be considered in accordance 
with the rating criteria.  See 38 C.F.R. § 4.126 (2007).  

The current 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411 
(2007).  

The evidence in this case indicates that the veteran has not 
worked since 2002.  The decrease in work efficiency is more 
than occasional and the periods of inability to perform 
occupational tasks is more than intermittent.  The veteran 
has testified of lacking motivation and spending most of his 
time hanging around.  He has also reported a loss of memory 
or concentration for simple daily tasks.  He testified that 
shopping caused panic attacks.  He reportedly experiences 
these attacks more than once a week, at a frequency of 2 to 3 
times per week.  The veteran also testified of avoiding 
people he knew.  Thus, he is not generally functioning 
satisfactorily, as contemplated by the current 30 percent 
rating.  

The next higher rating, 50 percent, will be assigned where 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (2007).  

The veteran has testified of panic attacks more than once a 
week, in addition to disturbances of motivation and mood.  
Since the disability clearly exceeds the criteria for the 30 
percent rating, and giving the veteran the benefit of the 
doubt, the Board finds that the private and VA medical 
records and reports describe occupational and social 
impairment with reduced reliability and productivity which 
approximates the criteria for a 50 percent rating.  38 C.F.R. 
§ 3.102, 4.7 (2007).  

The veteran has claimed that he should be assigned the next 
higher rating, 70 percent.  This rating requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Code 9411 (2007).  

The veteran does not meet the criteria for the 70 percent 
rating.  The mood deficiencies are well within the parameters 
for the 50 percent rating.  VA and private examinations show 
the veteran's judgment is intact.  There is no evidence of 
thought disorders, suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, panic or depression 
being nearly continuous, inability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  While the veteran is not working, the evidence does 
not show that to be solely due to his service-connected PTSD.  
The veteran has testified of having one friend and avoiding 
other people he knew.  The problem he described is within the 
difficulty in establishing and maintaining effective work and 
social relationships contemplated by the 50 percent rating 
and it does not approximate the inability to establish and 
maintain effective relationships required for a 70 percent 
evaluation.  It should be particularly noted that while the 
private examiner has argued for a 70 percent rating, the 
findings he reported do not approximate these criteria.  

The Board has also considered the criteria for a 100 percent 
evaluation, which requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411 (2007).  Here again, 
there is no competent evidence that the veteran's disability 
produces any of these manifestations.  

While the veteran may feel that his PTSD warrants a 70 
percent rating, the findings of the trained private and VA 
medical personnel are significantly more probative in 
determining the extent of the disability and whether the 
disability meets the criteria for a higher rating.  In this 
case, the preponderance of the medical evidence shows that 
the service-connected PTSD meets, but does not exceed the 
criteria for a 50 percent rating.  The veteran has been given 
the benefit of the doubt in the assignment of a 50 percent 
rating.  The preponderance of the evidence is against a 
rating in excess of 50 percent, so, to that extent, the 
benefit of the doubt doctrine is not applicable and a rating 
in excess of 50 percent must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  The evidence in this case shows 
that the veteran's PTSD has not significantly changed and 
uniform rating is appropriate in this case.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, as 
did the RO (see statement of the case dated in August 2005), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.  



____________________________________________
ROBERT C. SCHARNBERGER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


